EXAMINER'S COMMENT/AMENDMENT/REASONS FOR ALLOWANCE

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Per amendment filed on 12/10/21, claims 1, 12, 14-17, 19 are currently pending in the application.

The terminal disclaimer filed on 12/10/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of US Pat. 10/626238 and copending appl. 16/794713 has been reviewed and is accepted. The terminal disclaimer has been recorded.

In view of the filing of a proper terminal disclaimer, all rejections set forth in the office action dated 11/26/21 are withdrawn. Upon conducting additional search and determining that claim 1 was in condition for allowance, Examiner initiated an interview to issues with dependent claim 17 (cf. attached Interview Summary).

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Stefan Koschmieder on 1/21/22.

Cancel claim 17.
Reasons For Allowance

Claims 1, 12, 14-16, 19 are allowed.

The following is an Examiner's Statement of Reasons for Allowance: 
	The presently cited claims are allowable over prior art of record to WO2017206583 A1, CN107365121A (machine translations), Ram et al. (US 9,493,695 B2), and Hao et al. (Thermochimica Acta, Vol. 804, March 2015, English Abstract), Gutierrez et al. (Applied Energy, Vol. 154, 15 Sept. 2105, English Abstract), Karaman et al. (Solar Energy Materials and Solar Cells, Vol 95, issue 7, July 2011, English Abstract) and Wen et al. (J. of Thermal Analysis and Calorimetry, June 2018, Vol. 132, Issue 3, English Abstract). The cited references, alone or in combination, are silent on a phase change composite material comprising an organic component comprising a polyethylene glycol having a number average molecular weight of from 4,000 to 8,000 and an inorganic porous matrix comprising at least 50 wt.% of doped magnesium carbonate comprising 5-15 mol% calcium ions, as in the claimed invention. Therefore, the presently claimed invention is deemed allowable over closest prior art of record as per said art neither anticipating nor rendering obvious, alone or in combination, the presently claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762